MERRIMAN S. SMITH, Judge.
In the fall of 1945 and spring of 1946, Sam Smith, an employe of the state road commission, was engaged in driving a patrol grader, and graded onto the private property of claimant D. Ray Hall, situated off Popular Street in the town of St. Albans, Kanawha county, West Virginia. During the same period of time stone was being blasted from the embankment and dumped on claimant’s property. This work was being done on a private road which was not included in the state road commission system of Kanawha county and consequently was not authorized by any official of the state road commission.
The damage done necessitated claimant employing a surveyor to reestablish the property line, and labor for removing the stone and dirt, which work was done in August, 1946. An itemized bill in the amount of $57.00 was filed with the record of this claim.
The claim is recommended for payment by the head of the department involved and approved by the assistant attorney general.
An award in the sum of fifty-seven dollars ($57.00) is therefore made in favor of claimant, D. Ray Hall.